Citation Nr: 1444447	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-24 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to contaminated drinking water at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The case has since been returned to the RO in St. Petersburg, Florida.

In May 2014, the Board remanded the issue on appeal for additional development.  As the action specified in the remand has been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 videoconference hearing, and a transcript of this hearing is of record.

In August 2014, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he developed prostate cancer as a result of his exposure to contaminated drinking water while serving at Camp Lejeune, North Carolina from 1957 to 1959.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (Revised) (January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at 6.

The National Academy of Sciences' National Research Council published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  However, prostate cancer is not one of these.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.

The Board notes that the list of fourteen disease conditions is neither a presumptive nor exhaustive list.  Id. at 5-6.  Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.  Id. at 5.  

The RO verified the Veteran's service at Camp Lejeune from January 1957 to November 1959.  The Veteran was diagnosed with prostate cancer in 2005.  The Board finds that the record lacks a sufficient medical opinion as to whether the Veteran's prostate cancer was caused by his exposure to contaminated water at Camp Lejeune.  

The Veteran was afforded a VA examination in February 2012 to determine the etiology of his prostate cancer.  Based on a finding that prostate cancer is not a known subsequent condition of the contaminated water supply at Camp Lejeune, according to the National Academy of Sciences' National Research Center Council 2009 report, the VA examiner opined that the Veteran's prostate cancer was less likely than not caused by exposure to such contaminated water.  The VA examiner did not cite to any specific medical evidence in support of its conclusion, and therefore, the opinion is insufficient.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a mere conclusion by a medical professional is insufficient to allow the Board to make an informed decision as to what weight to assign to the underlying opinion).

A March 2012 VA Advisory Opinion affirmed the February 2012 VA examiner's negative nexus opinion and found that the VA examiner had clearly documented his research associated with the case and provided a rationale for his opinion.  

The Board observes that the record includes an April 2014 opinion from the Veteran's private urologist, Dr. Jay.  Dr. Jay noted that the Veteran was "exposed to PCE, TCE, DCE, and BPX" and stated that these were "all agents which can contribute to the development of prostate cancer."  The Board finds that this opinion is speculative, and therefore, it is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

As the Board finds that the February 2012 VA opinion is inadequate on which to establish a claim for service connection, a clarifying opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner must determine whether the Veteran's prostate cancer is related to the Veteran's exposure to contaminated water while serving at Camp Lejeune and provide a medical rationale for that determination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any of the Veteran's outstanding treatment records, for his prostate cancer, that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  After the above development has been completed, to the extent possible, the electronic claims file, along with a copy of this REMAND, should be returned to the February 2012 VA examiner, or another appropriately qualified examiner, if he is not available, for an addendum opinion.  After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not that (50 percent or greater probability) that the Veteran's prostate cancer had its clinical onset during active duty service, within one year of service separation, or is related to any in-service disease, event, or injury, including exposure to contaminated water at Camp Lejeune, North Carolina?

In providing this opinion, it is acknowledged that prostate cancer is not among the fourteen disease conditions listed as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure; however, the examiner is asked to determine, in the Veteran's individual case, if his prostate cancer is directly related to his military service.  

The examiner should also consider Dr. Jay's April 2014 opinion that the Veteran's exposure to chemicals agents can contribute to the development of prostate cancer.  

If the examiner concludes that the Veteran's prostate cancer is not related to any incident of his active duty service, to include exposure to contaminated water at Camp Lejeune, the examiner must provide a complete rationale for that opinion.  

A complete rationale with citation to relevant evidence found in the electronic claims file must be provided for all of the opinions offered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



